IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 02-50739
                               Summary Calendar


                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                    versus

                           JOHNNY M. GONZALES,

                                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-91-CR-4-1-JN
                          --------------------
                             January 3, 2003

Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Johnny M. Gonzales, federal prisoner #53504-080, appeals from

the denial of his petition to modify or remit the fine portion of

his criminal sentence.         Only the Government is authorized to move

for   a   reduction   in   a    prisoner’s   fine.   18   U.S.C.   §   3753.

Gonzales’s motion was unauthorized and his appeal is dismissed as

frivolous.

      This is Gonzales’s sixth appeal regarding some aspect of his

1992 conviction and/or sentence for marijuana and cocaine offenses,

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and the second appeal that is being dismissed as frivolous.      We

warn Gonzales that frivolous appeals or other proceedings in the

future may result in sanctions against him.

     APPEAL DISMISSED.   5TH CIR. R. 42.2. SANCTIONS WARNING ISSUED.




                                 2